                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


THE HOSPITAL AUTHORITY OF
METROPOLITAN GOVERNMENT OF
NASHVILLE AND DAVIDSON COUNTY,
TENNESSEE, d/b/a NASHVILLE GENERAL
HOSPITAL and AMERICAN FEDERATION OF
STATE, COUNTY AND MUNICIPAL
EMPLOYEES DISTRICT COUNCIL 37 HEALTH         Civil Action No. 3:15-cv-01100
& SECURITY PLAN,

               Plaintiffs,                   Chief Judge Waverly D. Crenshaw, Jr.
                                             Magistrate Judge Barbara D. Holmes
                   v.

MOMENTA PHARMACEUTICALS, INC. and
SANDOZ INC.,

               Defendants.


    PLAINTIFFS’ NOTICE OF SUBMISSION OF [PROPOSED] FINAL JUDGMENT
      REGARDING CLASS SETTLEMENT WITH DEFENDANT SANDOZ INC.




  Case 3:15-cv-01100 Document 522 Filed 06/04/20 Page 1 of 5 PageID #: 29188
1997677.1
        Plaintiffs The Hospital Authority of Metropolitan Government of Nashville and Davidson

County and American Federation of State, County and Municipal Employees District Council 37

Health and Security Plan, by and through their undersigned counsel, hereby submit this

[Proposed] Final Judgment Regarding Class Settlement With Defendant Sandoz pursuant to

Federal Rule of Civil Procedure 54(b).

        1.      The Court granted Plaintiffs’ Motion for Final Approval of Settlement (Doc. 511)

on May 29, 2020 (Doc. 521). Pursuant to Paragraph 11 of the Settlement Agreement, (Doc. 486-

2), Defendant Sandoz paid the balance of the Settlement Amount into the Escrow Account on

June 3, 2020.

        2.      Plaintiffs therefore respectfully request the Court enter the [Proposed] Final

Judgment Regarding Class Settlement With Defendant Sandoz Inc., attached hereto as Exhibit A.



Dated: June 4, 2020                        Respectfully submitted,

                                           /s/ Brendan P. Glackin
                                           Brendan P. Glackin (pro hac vice)
                                           Dean M. Harvey (pro hac vice)
                                           Bruce W. Leppla (pro hac vice)
                                           Katherine Lubin Benson (pro hac vice)
                                           David T. Rudolph (pro hac vice)
                                           Adam Gitlin (pro hac vice)
                                           Michelle A. Lamy (pro hac vice)
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           275 Battery Street, 29th Floor
                                           San Francisco, CA 946111-3339
                                           Telephone: (415) 956-1000
                                           Facsimile: (415) 956-1008




  Case 3:15-cv-01100 Document 522 Filed 06/04/20 Page 2 of 5 PageID #: 29189
1997677.1                         1
                                 Mark P. Chalos (TN State Bar No. 19328)
                                 Andrew R. Kaufman (TN State Bar No. 33864)
                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                 222 Second Avenue, Suite 1640
                                 Nashville, TN 37201
                                 Telephone: (615) 313-9000
                                 Facsimile: (615) 313-9965

                                 Class Counsel on Behalf of Class Representatives
                                 Nashville General and DC 37 and the Class

                                 John T. Spragens (TN State Bar No. 31445)
                                 SPRAGENS LAW PLC
                                 1200 16th Ave. S.
                                 Nashville, TN 37212
                                 Telephone: (615) 983-8900
                                 Facsimile: (615) 682-8533

                                 Additional Counsel for Class Representatives




1997677.1                         2
  Case 3:15-cv-01100 Document 522 Filed 06/04/20 Page 3 of 5 PageID #: 29190
                                    CERTIFICATE OF SERVICE

            I hereby certify that on the 4th day of June, 2020, the foregoing document was filed

electronically with the U.S. District Court for the Middle District of Tennessee. Notice of this

filing was served via the court’s electronic filing system on counsel listed below:

Timothy L. Warnock (TN Bar No. 12844)                 R. Dale Grimes (TN Bar No. 6223)
Stuart A. Burkhalter (TN Bar No. 29078)               Virginia M. Yetter (TN Bar No. 31471)
RILEY WARNOCK & JACOBSON, PLC                         BASS, BERRY & SIMS PLC
1906 West End Avenue                                  150 Third Avenue South, Suite 2800
Nashville, TN 37203                                   Nashville, TN 37201
Telephone: (615) 320-3700                             Telephone: (615) 742-6200
Facsimile: (615) 320-3737
                                                      Jason T. Murata (pro hac vice)
Matthew D. Kent (pro hac vice)                        Brooke Jones Oppenheimer (pro hac vice)
Liz Brodway Brown (pro hac vice)                      Thomas G. Rohback (pro hac vice)
D. Andrew Hatchett (pro hac vice)                     AXINN, VELTROP & HARKRIDER LLP
Michael P. Kenny (pro hac vice)                       90 State House Square
Anthony Thomas Greene (pro hac vice)                  Hartford, CT 06103
Kara F. Kennedy (pro hac vice)                        Telephone: (860) 275-8100
ALSTON & BIRD LLP                                     Facsimile: (860) 275-8101
One Atlantic Center
1201 West Peachtree Street                            Carmel Rana Arikat (pro hac vice)
Atlanta, GA 30309-3424                                Richard B. Dagen (pro hac vice)
Telephone: (404) 881-7000                             Bradley D. Justus (pro hac vice)
Facsimile: (404) 881-7777                             Michael L. Keeley (pro hac vice)
                                                      Daniel K. Oakes (pro hac vice)
Teresa T. Bonder (pro hac vice)                       Jetta C. Sandin (pro hac vice)
Nell G. Moley (pro hac vice)                          AXINN, VELTROP & HARKRIDER LLP
Jean E. Richmann (pro hac vice)                       950 F Street, NW
ALSTON & BIRD LLP                                     Washington, DC 20004
560 Mission Street, Suite 2100                        Telephone: (202) 912-4700
San Francisco, CA 94105                               Facsimile: (202) 912-4701
Telephone: (415) 243-1000
Facsimile: (415) 243-1001                             Carol Xianxiao Liu (pro hac vice)
                                                      Varnitha Siva (pro hac vice)
Attorneys for Sandoz Inc.                             AXINN, VELTROP & HARKRIDER LLP
                                                      114 West 47th Street
                                                      New York, NY 10036
                                                      Telephone: (212) 728-2200
                                                      Facsimile: (212) 728-2201




  Case 3:15-cv-01100 Document 522 Filed 06/04/20 Page 4 of 5 PageID #: 29191
1997677.1
                                       Juanita R. Brooks (pro hac vice)
                                       Roger Alen Denning (pro hac vice)
                                       Tucker N. Terhufen
                                       FISH & RICHARDSON, P.C.
                                       12390 El Camino Real
                                       San Diego, CA 92130
                                       Telephone: (858) 678-5070
                                       Facsimile: (858) 678-5099

                                       Attorneys for Momenta Pharmaceuticals, Inc.



                                         /s/Katherine Lubin Benson
                                         Katherine Lubin Benson




  Case 3:15-cv-01100 Document 522 Filed 06/04/20 Page 5 of 5 PageID #: 29192
1997677.1                           -2-
